Case 1:16-cv-00451-LEK-RLP Document 204 Filed 12/05/18 Page 1 of 2             PageID #:
                                   4930
                                     MINUTES



 CASE NUMBER:            CIVIL NO. 16-00451LEK-RLP
 CASE NAME:              Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                         al.
 ATTYS FOR PLA:          Charles H. Brower
                         Elizabeth Jubin Fujwara
                         Joseph T. Rosenbaum
                         Michael P. Healy
 ATTYS FOR DEFT:         Richard M. Rand
                         Sarah O. Wang
 INTERPRETER:


       JUDGE:       Leslie E. Kobayashi        REPORTER:         Debi Read

       DATE:        12/05/2018                 TIME:             8:25-2:00


COURT ACTION: EP: Jury Trial (1st Day ).

Plaintiffs Andrew Grant, Sandra Denise Kelly and Robin Reisinger present.

Representative of Defendant Marriott Ownership Resorts Inc. present.

Jury not present. Discussion held regarding Exhibit 301A. Exhibit 301A Admitted.
Exhibit 301 Withdrawn.

7 jurors present.

Plaintiff Andrew Grant’s Witness: Andrew Grant: Direct examination by Plaintiff
Andrew Grant’s Counsel.

Exhibits 160, 510, 509, 512, 162, 163, 164, 165, 166, 167. 178, 185, 169 and 170
previously Admitted by Stipulation published to the jury.

Plaintiff Andrew Grant’s Witness: Andrew Grant: Direct examination by Plaintiff Robin
Resisinger’s Counsel.

Plaintiff Andrew Grant’s Witness: Andrew Grant: Cross examination by Defendant’s
Counsel.
Case 1:16-cv-00451-LEK-RLP Document 204 Filed 12/05/18 Page 2 of 2             PageID #:
                                   4931
Deposition of Andrew Grant, Volumes 1 and 2 placed before the witness.
Exhibit 691 previously Admitted by Stipulation published, played to the jury.
Exhibit 693 previously Admitted by Stipulation published, played to the jury.
Exhibits 640, 164, 623, 616, 510, 622, 615, 626, 633, 174, 625 and 714 previously
Admitted by Stipulation published to the jury.
Exhibit 716 Marked, shown to the Witness, not Admitted at this time.
Exhibit 633 previously Admitted by Stipulation published to the jury.

Plaintiff Andrew Grant’s Witness: Andrew Grant: Re-Direct examination by Plaintiff
Andrew Grant’s Counsel.

Exhibit 184 previously Admitted by Stipulation placed before the witness.

7 jurors excused for the day.

Further Jury Trial set for 12/6/2018 at 08:30 AM before Judge Leslie E. Kobayashi.

Submitted by: Warren N. Nakamura, Courtroom Manager
